March 7, 2013




                                JUDGMENT

                     The Fourteenth Court of Appeals
                           DAVID FURRY, Appellant

NO. 14-12-00754-CV                    V.

SMS FINANCIAL XV, L.L.C., SUCCESSOR-IN-INTEREST TO CHASE BANK
                     OF TEXAS, N.A., Appellee
                      ____________________


      This cause, an appeal from the judgment in favor of appellee, SMS
FINANCIAL XV, L.L.C., SUCCESSOR-IN-INTEREST TO CHASE BANK OF
TEXAS, N.A., signed July 31, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, DAVID FURRY, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.